                                          Case 4:16-cv-05910-PJH Document 40 Filed 09/15/20 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CARLOS G CRUZ,
                                                                                         Case No. 16-cv-05910-PJH
                                   8                   Plaintiff,

                                   9            v.                                       ORDER GRANTING MOTION FOR
                                                                                         ATTORNEY'S FEES PURSUANT TO
                                  10     NANCY A. BERRYHILL,                             TITLE 42 U.S.C. § 406(B)
                                  11                   Defendant.                        Re: Dkt. No. 35

                                  12
Northern District of California
 United States District Court




                                  13          Before the court is plaintiff Carlos G. Cruz’s (“plaintiff”) motion for attorney’s fees
                                  14   pursuant to the Social Security Act, Title 42 U.S.C. § 406(b) (the “SSA”). The matter is
                                  15   fully briefed and suitable for decision without oral argument. Having read the parties’
                                  16   papers and carefully considered their arguments and the relevant legal authority, and
                                  17   good cause appearing, the court hereby GRANTS plaintiff’s motion.
                                  18                                          BACKGROUND
                                  19          On October 12, 2016, plaintiff petitioned this court for review of defendant
                                  20   Commissioner of Social Security’s (“defendant”) final decision denying his application for
                                  21   disability insurance and supplemental security income. Dkt. 1. On December 19, 2017,
                                  22   the court granted in part and denied in part plaintiff’s motion for summary judgment and
                                  23   denied defendant’s cross-motion for summary judgment. Dkt. 23. The court remanded
                                  24   this action to an administrative law judge (“ALJ”) for further proceedings. Id. at 34.
                                  25          On March 18, 2018, plaintiff filed a motion for attorney’s fees under the Equal
                                  26   Access to Justice Act, Title 28 U.S.C. § 2412 (“EAJA”). Dkt. 26. On May 8, 2018, the
                                  27   court granted that motion, awarding $9,124.61 in fees directly payable to plaintiff’s
                                  28   counsel, Robert Weems (“counsel”). Dkt. 34 at 4. Defendant did so. Dkt. 35 at 5.
                                           Case 4:16-cv-05910-PJH Document 40 Filed 09/15/20 Page 2 of 5




                                   1          On December 17, 2019, the ALJ issued plaintiff a fully favorable decision. Dkt. 39-
                                   2   2 at 1. In it, she determined that plaintiff was disabled within the meaning of the SSA
                                   3   from July 1, 2011 through the date of his death, September 21, 2017. Id. at 11. On
                                   4   February 4, 2020, the Social Security Administration sent plaintiff’s survivor, Brandon
                                   5   Cruz, a notice indicating that defendant owed plaintiff a pre-deduction total of over
                                   6   $48,360.90 for monthly benefits owed to plaintiff for the December 2011 through August
                                   7   2017 period. Dkt. 39-3 at 2 (listing benefit amount owed per month during that period).
                                   8          On June 23, 2020, plaintiff filed the instant motion. Dkt. 35. In it, he asks the court
                                   9   to award $2,957.89 in attorney’s fees pursuant to Title 42 U.S.C. § 406(b). That amount
                                  10   reflects the difference between 25 percent of the past-due benefits awarded to plaintiff in
                                  11   the notice and the fees previously paid to counsel under EAJA. 1 For whatever reason,
                                  12   neither counsel nor plaintiff contest that any past-due benefits owed to plaintiff for the
Northern District of California
 United States District Court




                                  13   August 2011 through November 2011 period should be accounted for when determining
                                  14   the attorney’s fees requested in this motion. Additionally, in his initial June 23, 2020
                                  15   declaration in support of this motion (Dkt. 36), counsel failed to attach its referenced
                                  16   exhibits. So long as plaintiff filed those exhibits, defendant indicated non-opposition to
                                  17   the requested fees. Dkt. 38 at 2. On September 4, 2020, counsel refiled his declaration
                                  18   with its referenced exhibits. Dkt. 39. Defendant has not since indicated any opposition.
                                  19                                           DISCUSSION
                                  20          In relevant part, Title 42 U.S.C. § 406 provides the following:
                                  21                 “Whenever a court renders a judgment favorable to a claimant
                                                     under this subchapter who was represented before the court by
                                  22                 an attorney, the court may determine and allow as part of its
                                                     judgment a reasonable fee for such representation, not in
                                  23                 excess of 25 percent of the total of the past-due benefits to
                                                     which the claimant is entitled by reason of such judgment, and
                                  24                 the Commissioner of Social Security may, notwithstanding the
                                                     provisions of section 405(i) of this title, but subject to subsection
                                  25                 (d) of this section, certify the amount of such fee for payment to
                                                     such attorney out of, and not in addition to, the amount of such
                                  26

                                  27   1 Plaintiff mistakenly calculated $48,330 as the sum of the past-due benefits owed. The
                                  28   $30 difference between the court’s calculation and plaintiff’s is negligible. For simplicity,
                                       the court will rely on plaintiff’s calculation when analyzing the subject fees request.
                                                                                        2
                                          Case 4:16-cv-05910-PJH Document 40 Filed 09/15/20 Page 3 of 5



                                                     past-due benefits. . . .” 42 U.S.C. § 406(b)(1)(A).
                                   1

                                   2          When construing this section, the Supreme Court in Gisbecht v. Barnhart, 535
                                   3   U.S. 789 (2002) explained that it “does not displace contingent-fee agreements as the
                                   4   primary means by which fees are set for successfully representing Social Security
                                   5   benefits claimants in court. Rather, § 406(b) calls for court review of such arrangements
                                   6   as an independent check, to assure that they yield reasonable results in particular
                                   7   cases.” 535 U.S. at 807. The only per se limitation for awards authorized under this
                                   8   section is that “[a]greements are unenforceable to the extent that they provide for fees
                                   9   exceeding 25 percent of the past-due benefits.” Id. That limitation aside, “the district
                                  10   court must first look to the fee agreement and then adjust downward if the attorney
                                  11   provided substandard representation or delayed the case, or if the requested fee would
                                  12   result in a windfall.” Crawford v. Astrue, 586 F.3d 1142, 1151 (9th Cir. 2009). For
Northern District of California
 United States District Court




                                  13   purpose of § 406(b), “past due benefits” must be calculated prior to any applicable
                                  14   reduction. 42 U.S.C. § 406(b)(1)(B)(ii).
                                  15          The Ninth Circuit has also clarified that “any award [under §406(b)] is paid directly
                                  16   out of the claimant’s benefits.” Parrish v. Comm'r of Soc. Sec. Admin., 698 F.3d 1215,
                                  17   1217 (9th Cir. 2012). Lastly, when construing the relationship between attorney’s fees
                                  18   awarded under §406(b) and EAJA, the Ninth Circuit has explained that “[b]ecause
                                  19   attorneys who accepted an award under [EAJA] in excess of the § 406(b)(1) cap could be
                                  20   subject to criminal sanctions under § 406(b)(2), Congress amended the EAJA in 1985 to
                                  21   add a savings provision that allows attorneys to receive fees under both § 406(b) and
                                  22   [EAJA]. However, in order to maximize the award of past-due benefits to claimants and
                                  23   to avoid giving double compensation to attorneys, the savings provision requires a lawyer
                                  24   to offset any fees received under § 406(b) with any award that the attorney receives
                                  25   under [EAJA] if the two were for the ‘same work.’” Id. at 1218.
                                  26          Here, the court concludes that the $2,957.89 sought by plaintiff is warranted under
                                  27   § 406(b). As threshold matter, counsel and plaintiff entered a contingent fee agreement
                                  28   on October 12, 2016. Dkt. 39-1. Under it, counsel agreed to represent plaintiff for his
                                                                                    3
                                          Case 4:16-cv-05910-PJH Document 40 Filed 09/15/20 Page 4 of 5




                                   1   appeal of defendant’s social security disability determination. Id. at 1. In turn, plaintiff
                                   2   agreed “to pay . . . a fee of 25% of [plaintiff’s] total past due benefits under 42 U.S.C. §
                                   3   406(b), including past due benefits to any auxiliary beneficiaries” as well “any amounts
                                   4   [plaintiff] may be awarded under the Equal Access to Justice Act (‘EAJA’).” Id. As part of
                                   5   this arrangement, counsel expressly agreed “to credit amounts actually received by
                                   6   [counsel] from any EAJA fee award to [plainitff] against the amount to be paid from
                                   7   [plaintiff’s] past due benefits.” Id. Given these conditions, the agreement is enforceable
                                   8   under Gisbrecht.
                                   9          The court does not see anything in the record that would justify a downward
                                  10   deviation of the measure of fees presumptively owed to counsel under the agreement.
                                  11   Nothing about this case suggests that he performed subpar or was dilatory in his
                                  12   representation. To the contrary, counsel successfully litigated a motion for summary
Northern District of California
 United States District Court




                                  13   judgment that required further agency consideration of his client’s disability status. Dkt.
                                  14   23. On remand, counsel also convinced the ALJ to find in favor of his client. Dkt. 39-2.
                                  15   Additionally, the total fees owed to counsel under this agreement ($12,082.50) can hardly
                                  16   serve as a “windfall” for his representation in this matter. To the contrary, that amounts
                                  17   appears quite reasonable, particularly when adjusted for the approximately 55 hours
                                  18   expended by counsel’s firm on its representation in this matter. Dkt. 39-4 at 5; Dkt. 39-5.
                                  19   Accordingly, the court finds that the requested fees are warranted under § 406.
                                  20   Separately, because the amount requested ($2,957.89) constitutes the difference
                                  21   between the amount owed to counsel under the agreement ($12,082.50) and the amount
                                  22   previously awarded as EAJA fees ($9,124.61), the requested amount satisfies EAJA’s
                                  23   offset requirement.
                                  24                                          CONCLUSION
                                  25          For the above reasons, the court GRANTS plaintiff’s motion for $2,957.89 in

                                  26   attorney’s fees under Title 42 U.S.C. § 406(b). Pursuant to the subject agreement, Dkt.

                                  27   39-1 at 1, and as permitted by § 406(b), defendant should certify this amount for direct

                                  28   payment to counsel, Robert Weems, within 65 days of this order.
                                                                                      4
                                          Case 4:16-cv-05910-PJH Document 40 Filed 09/15/20 Page 5 of 5




                                   1         IT IS SO ORDERED.

                                   2   Dated: September 15, 2020

                                   3                                        /s/ Phyllis J. Hamilton
                                                                            PHYLLIS J. HAMILTON
                                   4                                        United States District Judge
                                   5

                                   6

                                   7
                                   8

                                   9

                                  10

                                  11
                                  12
Northern District of California
 United States District Court




                                  13

                                  14
                                  15

                                  16

                                  17
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                             5
